NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0153-16T4

ALI MUSLIM, f/n/a
ROMEO WEBB,

        Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
_____________________________

              Submitted March 6, 2018 – Decided June 26, 2018

              Before Judges Fasciale and Sumners.

              On appeal from the New Jersey State Parole
              Board.

              Ali Muslim, appellant pro se.

              Gurbir S. Grewal, Attorney General, attorney
              for respondent (Melissa Dutton Schaffer,
              Assistant Attorney General, of counsel;
              Christopher C. Josephson, Deputy Attorney
              General, on the brief).

PER CURIAM

        Ali Muslim appeals from a July 27, 2016 final agency decision

by the New Jersey State Parole Board (Board) denying his request
for parole and establishing a one-hundred and twenty-month future

eligibility term (FET).       We affirm.

       In   August   1985,   sixteen-year-old    Muslim,   and   two     other

cohorts, robbed at gunpoint four victims, who were walking home

from an evening outdoor church service.         While seeking to open one

of the victim's pocketbook, Muslim's gun accidentally fired, with

the bullet hitting her in the head, causing her death.                Tried as

an adult, Muslim was found guilty by a jury, and was sentenced to

life    imprisonment     with    a   thirty-year     period      of     parole

ineligibility.

       Having served thirty years, Muslim became eligible for parole

for the first time on August 8, 2015.       After his initial hearing,

the hearing officer referred the matter to a two-member Board

panel, which denied parole and referred the matter to a three-

member Board panel for consideration of a FET outside of the

administrative guidelines.        In a six-page single-spaced written

decision, the three-member panel established a one-hundred and

twenty-month FET.      Muslim appealed to the full Board, which issued

a five-page single-spaced decision affirming the denial of parole

and the one-hundred and twenty-month FET.

       Before us, Muslim argues the following points:




                                     2                                 A-0153-16T4
           POINT I

           THE   AMENDMENT   TO   N.J.S.A.   30:4-123.56
           PERMITTING CONSIDERATION OF ANY INFORMATION,
           AS OPPOSED TO NEW INFORMATION AFTER FUTURE
           ELIGIBILITY TERMS ARE IMPOSED VIOLATES DUE
           PROCESS, EX POST FACTO AND CRUEL AND UNUSUAL
           PUNISHMENT PROVISIONS RESULTANT IN A DE FACTO
           LIFE WITHOUT PAROLE SENTENCE FOR A CRIME
           COMMITTED AS A JUVENILE.

           A. DUE PROCESS LIBERTY PROTECTIONS.

           B. EX POST FACTO VIOLATIONS.

           C. CRUEL AND UNUSUAL PUNISHMENT VIOLATIONS.

                (1)     FEDERAL   ANALYSIS    PURSUANT   TO
                    [1]
           [MILLER].

                (2) STATE ANALYSIS PURSUANT TO [COMER].[2]

           POINT II

           THE USE OF FACTORS NOT CONTAINED WITHIN THE
           REGULATION GOVERNING RELEASE CRITERIA IS
           UNCONSTITUTIONAL AS IS THE RISK ASSESSMENT
           SCORE AS IT DOES NOT SERVE TO RESULT IN AN
           AGENCY DECISION BASED ON SOME EVIDENCE
           SUPPORTING IT AND AS SUCH VIOLATES DUE
           PROCESS.

           A. REGULARLY COMPLIANCE.

           B. THE ALLEGED LACK OF INSIGHT AND UNRESOLVED
           PROBLEM RESOLUTION ARE UNSUPPORTED BY THE
           RECORD IN THAT APPELLANT HAS ABSTAINED FROM
           BOTH VIOLENCE AND SUBSTANCE ABUSE FOR YEARS,
           AND CONTRADICT N.J.A.C. 10A:71-3.11(B)[(1)]
           RELEASE CRITERION, COMMISSION OF AN OFFENSE
           WHILE INCARCERATED IN THAT APPELLANT HAS NOT

1
    Miller v. Alabama, 567 U.S. 460 (2012).
2
    State v. Zuber, 227 N.J. 422 (2017).

                                   3                          A-0153-16T4
           COMMITTED AN OFFENSE         IN    OVER   30   YEARS   OF
           IMPRISONMENT.

           C. ANY "MINIMIZATION OF CRIMINAL ACTIVITY" BY
           APPELLANT   IS   DIRECTLY   ATTRIBUTABLE   TO
           RESPONDENT ELICITING SUCH.

           D. RISK ASSESSMENT, LONG TERM AND RACIAL BIAS.

                (I) MARCHAK, SKEEM AND DOUGLAS STUDY OF
           THE REVISED LEVEL OF SERVICE INVENTORY IN
           PREDICTING   RECIDIVISM   AFTER  LONG   TERM
           INCARCERATION.

                (II) FASS, HEILBRUN, DEMATTEO AND FREITZ
           ON THE LSI-R AND COMPAS.

                (III)      WATKINS   RESEARCH    BULLETIN,
           CORRECTIVE       SERVICES    EVALUATION     AND
           STATISTICS.

           POINT III

           THE FAILURE TO CONSIDER A SUBMISSION BY
           APPELLANT DEMONSTRATING LOW RECIDIVISM RATES
           OF HIS AGE GROUP, LIFERS IMPRISONED FOR IN
           EXCESS OF 20 YEARS, AND HIS 60% CHANCE OF NON-
           REC[I]DIVISM VIOLATED HIS DUE PROCESS RIGHTS.

           POINT IV

           APPELLANT    EXCEEDED   THE    DIRECTIONS  OF
           RESPONDENT AS TO WHAT TO ACCOMPLISH WHILE
           INCARCERATED AND IS ENTITLED TO RELEASE
           PURSUANT TO THE 1997 STATUTE AS HAVING
           MEANINGFULLY      PARTICIPATED      IN    HIS
           REHABILITATION AND RESPONDENT HAS USED GPS
           MONITORING TO ENSURE PERSON ON SUPERVISED
           RELEASE COMPLY WITH THE CONDITIONS OF RELEASE
           AND CREATE NO DANGER TO PUBLIC SAFETY.

    We have considered the contentions raised by Muslim and

conclude   that   they   are   without       sufficient   merit    to   warrant


                                    4                                   A-0153-16T4
discussion in this opinion.       R. 2:11-3(e)(1)(E).     We affirm

substantially for the reasons expressed by the Board         in its

thorough decision.    We add the following remarks.

     In reviewing a final decision of the Board, we consider: (1)

whether the Board's action is consistent with the applicable law;

(2) whether there is substantial credible evidence in the record

as a whole to support its findings; and (3) whether in applying

the law to the facts, the Board erroneously reached a conclusion

that could not have been reasonably made based on the relevant

facts.    Trantino v. N.J. State Parole Bd., 154 N.J. 19, 24 (1998).

The Board's decision to grant or deny parole turns on whether

there is a "substantial likelihood" the inmate will commit another

crime if released.     Williams v. N.J. State Parole Bd., 336 N.J.

Super. 1, 7-8 (App. Div. 2000).       The Board must consider the

enumerated factors in N.J.A.C. 10A:71-3.11(b)(1)-(23) in making

its decision.     The Board, however, is not required to consider

each and every factor; rather, it should consider those applicable

to each case.    McGowan v. N.J. State Parole Bd., 347 N.J. Super.

544, 561 (App. Div. 2002).

     An inmate serving a minimum term in excess of fourteen years

is ordinarily assigned a twenty-seven month FET after a denial of

parole.   See N.J.A.C. 10A:71-3.21(a)(1).   However, N.J.A.C. 10:71-

3.21(d) allows a three-member panel to establish a FET outside of

                                  5                          A-0153-16T4
the administrative guidelines if the presumptive twenty-seven-

month FET is "clearly inappropriate due to the inmate's lack of

satisfactory   progress   in   reducing   the   likelihood   of    future

criminal behavior."

     Here, the Board's action is consistent with the applicable

law, there is substantial credible evidence in the record as a

whole to support its findings, and the Board reached conclusions

that were based on the relevant facts.      The Board made extensive

findings, which we need not repeat here, demonstrating the basis

for its decision to deny Muslim parole. And in its final decision,

the Board provided multiple reasons for imposing the one-hundred

and twenty-month FET, which although lengthy, is neither arbitrary

nor capricious.   On this record, we have no reason to second-guess

those findings or conclusions.

     Affirmed.




                                  6                               A-0153-16T4